DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henne et al. (US Patent No. 4719297).
	Regarding claims 1-3, 5, 9, 11, and 14-16; Henne et al. teaches a composition comprising an acylphosphine compound (water soluble) having the following generic formula (I) [col1, line48-col2, line30]: 

    PNG
    media_image1.png
    82
    316
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    402
    340
    media_image2.png
    Greyscale




















			.





Specifically, Henne et al. teaches (instant claims 2, 3, 9, 11)

    PNG
    media_image3.png
    125
    251
    media_image3.png
    Greyscale
																																						[col6].


Henne et al. teaches the composition further comprises olefinically unsaturated photopolymerizable compounds such as methylene bis acrylamide (instant claims 5, 14-16) [col9, line1-35]. 
Henne et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Henne et al. does not specifically disclose an embodiment containing both an acylphosphine compound with a difunctional acrylamide compound.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing an acylphosphine compound with a difunctional acrylamide compound based on the invention of Henne et al., and would have been motivated to do so since Henne et al. suggests that the composition can contain an acylphosphine compound with a difunctional acrylamide compound.  
	Regarding claims 4, 10, and 12; Henne et al. teaches wherein at least one hydrogen atom of Y1, Y2, or Y3 is substituted with a hydroxy [T1, No. 12].
	Regarding claims 6 and 17-20; Henne et al. teaches the composition may further include pigments (coloring agent) [col10, line49-56].
	Regarding claim 7; Henne et al. teaches polymerization via light [col10, line9-30].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767